 


110 HR 7283 IH: To amend the Internal Revenue Code of 1986 to increase the age at which distributions from qualified retirement plans are required to begin from 70½ to 75, and for other purposes.
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7283 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. King of New York introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the age at which distributions from qualified retirement plans are required to begin from 70½ to 75, and for other purposes. 
 
 
1.Increase in age for required distributions 
(a)In generalSubparagraphs (B)(iv)(I) and (C) of section 401(a)(9) of the Internal Revenue Code of 1986 are amended by striking 701/2 each place it occurs and inserting 75. 
(b)Change in required beginning dateSo much of clause (i) of section 401(a)(9)(C) of such Code, as amended by subsection (a), as precedes subclause (I) is amended to read as follows: 
 
(i)In generalThe term required beginning date means December 31 of the later of—. 
(c)Conforming amendments 
(1)Section 219(d)(1) of such Code is amended by striking 701/2 in the heading and the text and inserting 75.  
(2)Section 408(c)(4) of such Code is amended by striking 701/2 in the heading and the text and inserting 75.  
(3)Section 408(b) of such Code is amended by striking 701/2 and inserting 75.  
(4)Section 457(d)(1)(A)(i) of such Code is amended by striking 701/2 and inserting 75. 
(d)Effective dateThe amendments made by this subsection shall apply to years beginning after the date of the enactment of this Act.  
 
